RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0394p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                       X
                                 Petitioner-Appellant, -
 PAUL GREGORY HOUSE,
                                                        -
                                                        -
                                                        -
                                                                No. 00-6136
            v.
                                                        ,
                                                         >
 RICKY BELL, Warden,                                    -
                                 Respondent-Appellee. -
                                                       N

                                    Filed: October 25, 2006
                                       _________________
                                            ORDER
                                       _________________
        This appeal is now before us on remand from the Supreme Court, House v. Bell, 126 S. Ct.
2064 (2006). In light of the Court’s opinion (and the Tennessee attorney general’s statement in
respondent’s brief before the Supreme Court that unexhausted issues remain under Tenn. Code. Ann.
§ 40-30-117(a)(2)(4)), we ask that the parties submit letter briefs addressing whether remand to the
courts of Tennessee is appropriate in order to allow petitioner to exhaust his state-court remedies
on his actual innocence claim.
       Letter briefs shall be due within sixty days of this order and shall not exceed fifteen pages.

                                              ENTERED BY ORDER OF THE COURT


                                                    /s/ Leonard Green
                                              ___________________________________
                                                            Clerk




                                                 1